Citation Nr: 1756949	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  09-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a claim for entitlement to service connection for chronic respiratory disease, to include chronic obstructive pulmonary disease (COPD), pre-asbestosis, asbestosis, and emphysema.

2.  Entitlement to service connection for chronic respiratory disease, to include COPD, pre-asbestosis, asbestosis, and emphysema.

3.  Entitlement to service connection for a chronic skin disease, to include skin cancer and basal cell carcinoma.

4.  Entitlement to service connection for a chronic bilateral foot disability.

5.  Entitlement to an initial compensable rating for bilateral hearing loss prior to February 15, 2017, and in excess of 70 percent thereafter.

6.  Entitlement to a rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS).

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008, March 2009, June 2009, November 2014, and July 2015 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in September 2015.  

The issues of entitlement to service connection for a chronic respiratory disease and for a chronic skin disease, entitlement to an initial compensable rating for bilateral hearing loss prior to February 15, 2017, and in excess of 70 percent thereafter, entitlement to a rating in excess of 50 percent for anxiety disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2009 Board decision denied entitlement to service connection for a respiratory disability, to include COPD, bronchitis, and emphysema, including as secondary to asbestosis.

2.  Evidence added to the record since the December 2009 Board decision raises a reasonable possibility of substantiating the service connection claim for chronic respiratory disease.

3.  Second degree pes planus was noted upon enlistment examination in April 1965; however, aggravation of that disorder or a chronic bilateral foot disability was not demonstrated during service and the preponderance of the evidence fails to establish that a present foot disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The December 2009 Board decision, which denied the Veteran's claim of entitlement to service connection for a respiratory disability, to include COPD, bronchitis, and emphysema, including as secondary to asbestosis, is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence was obtained, and the claim for entitlement to service connection for chronic respiratory disease, to include COPD, pre-asbestosis, asbestosis, and emphysema, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a chronic bilateral foot disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There was substantial compliance with the prior remand directives as to the issues addressed in this decision.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A December 2009 Board decision denied entitlement to service connection for a respiratory disability, to include COPD, bronchitis, and emphysema, including as secondary to asbestosis.  The Board acknowledged an incident aboard the Veteran's ship involving a fire in the engine room, but found the evidence demonstrated the Veteran's respiratory was not incurred as a result of service and was more likely due to his history of tobacco use.  The Veteran was advised of the decision, but did not appeal.  The decision, therefore, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).  

The Board finds that the evidence received since the December 2009 Board decision raises a reasonable possibility of substantiating the claim.  Private treatment records received by VA in April 2015 show that a computerized tomography (CT) scan of the chest in April 2010 revealed dense infiltrate to the right upper lobe and included diagnoses of COPD and toxic effects of asbestos.  Although a June 2015 VA medical opinion found there was no evidence of asbestos exposure in military service and no diagnosis of asbestos pulmonary disease in the medical record, the Board finds this newly-obtained evidence is pertinent to the Veteran's claim and that it must be reopened.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence (obvious or manifest) establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends, in essence, that he has a chronic bilateral foot disability as a result of active service.  

The Veteran's April 1965 enlistment examination revealed second degree pes planus that was not considered disabling.  Service records are negative for complaint or treatment for a foot disorder.  An April 1968 separation examination revealed a normal clinical evaluation of the feet.  

VA foot conditions examination in June 2015 included a diagnosis of bilateral flat foot (pes planus).  It was noted that flat feet was diagnosed on enlistment examination and that the Veteran had no problem with flat feet during military service.  The Veteran told the examiner that he began having foot pain after service that gradually worsened.  The examiner noted that imaging studies revealed no degenerative or traumatic arthritis.  

Based on the foregoing, the Board finds no evidence that the Veteran's second degree pes planus noted upon enlistment examination in April 1965 was not aggravated during active service.  There is no evidence of any actual increase in severity during service.  The preponderance of the evidence also fails to establish that a present chronic bilateral foot disability was manifest during active service or is etiologically related to service.  The June 2015 VA examiner's opinion is found to be persuasive as to this matter.  The examiner is shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he has a chronic bilateral foot disability related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue, aggravation of pes planus, is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a chronic bilateral foot disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

The application to reopen a previously denied claim for service connection for chronic respiratory disease is granted.

Entitlement to service connection for a chronic bilateral foot disability is denied.


REMAND

Additional development is required as to the issues of entitlement to service connection for a chronic respiratory disease and for a chronic skin disease, entitlement to an initial compensable rating for bilateral hearing loss prior to February 15, 2017, and in excess of 70 percent thereafter, entitlement to a rating in excess of 50 percent for anxiety disorder, and entitlement to a TDIU.  As to the chronic respiratory disease service connection claim, the Board notes that private treatment records include an April 2010 CT scan of the chest that revealed dense infiltrate to the right upper lobe and subsequent diagnoses of COPD and toxic effects of asbestos were provided.  Although a June 2015 VA medical opinion found there was no evidence of asbestos exposure in military service and no diagnosis of asbestos pulmonary disease in the medical record, the examiner provided no specific comments as to the CT scan findings or the asbestos-related diagnoses.  The Board also notes that service records show the Veteran commenced a sea tour aboard the USS BUSHNELL beginning in July 1965 and that in March 1966 he was advanced in rate from fireman apprentice to fireman.  VA's Adjudication Procedure Manual (M21-1) does not include an asbestos exposure estimate for a rate or military occupational specialty for a fireman apprentice (FA), but does provide that it is highly probable that a fireman (FN) would be exposed.  See M21-1, IV.ii.1.l.3.c.  Therefore, the Board concedes that it is highly probable that the Veteran was exposed to asbestos during service and that further development is required.

The Board notes that in correspondence dated in April 2015 the Veteran asserted that an April 6, 2015, VA treatment included information pertinent to his claim.  The available record includes VA treatment records dated up to October 2014 with no indication of any subsequent VA efforts to obtain additional VA treatment records.  The record also shows that the Veteran's chronic skin disease claim has not been addressed by VA examination.  Additional development as to this matter is required.

The Board also notes that in August 2017 the Veteran's attorney asserted that the evidence demonstrated the criteria for a 70 percent rating for anxiety disorder had been met and provided an August 2017 private medical report without waiver of AOJ consideration.  The examiner, a certified vocational evaluator, found that the Veteran would have been unable to secure, follow, or maintain a substantially gainful occupation as a result of his service-connected disabilities standing alone since at least 2003.  As AOJ consideration of this evidence has not been waived, the increased anxiety disorder rating and TDIU matters must be remanded for such consideration.

As to the Veteran's claim for a compensable rating for bilateral hearing loss prior to February 2015, the Board notes that the evidence of record includes VA and private medical findings that cannot be reconciled.  An October 2008 VA audiology examination noted speech recognition (Maryland CNC Word list) of 84 percent in the right ear and 80 percent in the left ear; however, a January 2010 private report noted speech discrimination scores were 50 percent, bilaterally.  A March 2010 VA audiology report found the Veteran's responses were invalid because he was unable or unwilling to participate in behavioral audiometry.  It was noted that speech recognition scores showed poor agreement with pure-tone responses and that test results were inconsistent with demonstrated communicative skills and previous examination results.  Private audiology reports received in November 2002 and December 2011 noted findings in graphical form indicative of a more severe hearing loss at that time.  The December 2011 also included speech discrimination scores indicative of a more severe disability.  An increased 70 percent rating was provided for the Veteran's bilateral hearing loss based upon a February 2017 VA examination; however, the examiner provided no opinion as to whether the evidence demonstrated an increase in disability prior to the date of the examination.  Therefore, an additional examination and medical opinion as to this matter is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Board finds additional VA medical examinations and opinions are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a chronic respiratory disease, to include COPD, pre-asbestosis, asbestosis, and emphysema, that:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of conceded asbestos and/or fire-incident exposure aboard the USS BUSHNELL.  

The examiner must acknowledge review of the pertinent evidence of record, including private treatment reports noting an April 2010 CT scan of the chest revealed dense infiltrate to the right upper lobe and diagnoses of COPD and toxic effects of asbestos.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a chronic skin disease, to include skin cancer and basal cell carcinoma, that:

a. had its onset in service, 
b. is etiologically related to his active service. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Schedule the Veteran for a VA audiology examination for an opinion as to the nature and extent of his service-connected bilateral hearing loss since October 31, 2002.  

The examiner should summarize the pertinent evidence of record, including the November 2002, January 2010, and December 2011 private treatment reports and the October 2008, March 2010, and February 2017 VA medical findings, and reconcile any opinions provided with the other evidence of record.  All necessary tests and studies should be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


